Evan Evans died in October, 1924, leaving a will in which he appointed an attorney as the executor of his estate, which consisted of cash, bonds, stocks and mortgages. The executor employed another *Page 102 
attorney to act for him in the settlement of the estate. On the settlement of the final account and distribution, the executor was allowed $3,500 as his fee, and his attorney was allowed $550. This appeal is based upon the refusal to allow a greater amount to the attorney for his services.
[1] Under § 1528, Rem. Comp. Stat., the executor or administrator of an estate, even though he may be an attorney, may employ an attorney to assist in the settlement of the estate, provided "it is necessary." An examination of the record in this case is convincing that the allowance made to the attorney is sufficient to cover all the services which it was necessary to be performed by any one other than the executor himself.
The judgment is affirmed.